Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/21/2021, 1/31/2022 and 4/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 103) as being anticipated by Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336) and Jones (US 20180260617).

For claim 1, Purk teaches: A robotic monitoring system ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center) comprising: 

a mobility subsystem for moving the robotic monitoring system through a datacenter ([0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface i.e. a mobility subsystem); 

a payload subsystem for mounting the at least one sensor to the robotic monitoring system ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors); and 

a computation and navigation subsystem for controlling the mobility subsystem ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment). The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data, thus it records sensed information. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface. Figure 6, disclosing drive system and robot controller)

Purk does not teach: at least one sensor for sensing identification credentials from personnel wandering the datacenter recording the identification credentials sensed from the personnel wandering the datacenter, wherein the computation and navigation subsystem comprises:
a facial recognition interface for:
obtaining image data representative of the personnel wandering the datacenter; and
determining suspected identities of the personnel wandering the datacenter based at least in part on the image data; and
a security interface for:
comparing the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel

Deyle teaches: at least one sensor for sensing identification credentials from personnel wandering the building (Abstract, disclosing mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. [0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual. Alternatively, the robot can remotely scan an RFID badge of the individual to determine the user's security credentials),

recording the identification credentials sensed from the personnel wandering the building ([0126], disclosing robot can remotely scan an RFID badge of the individual to determine the user's security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location. In the event that the individual is not authorized to be in the location, the robot can perform 920 a security action)
 
a facial recognition interface for: obtaining image data representative of the personnel wandering the building ([0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images); and 

determining suspected identities of the personnel wandering the building based at least in part on the image data ([0208], disclosing robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual, or by any other suitable means). [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Performing facial recognition is determining suspected identities); and 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have at least one sensor for sensing identification credentials from personnel wandering the datacenter recording the identification credentials sensed from the personnel wandering the datacenter, wherein the computation and navigation subsystem comprises: a facial recognition interface for: obtaining image data representative of the personnel wandering the datacenter; and determining suspected identities of the personnel wandering the datacenter based at least in part on the image data; and as taught by Deyle to prevent security violation by unauthorized individuals (see Deyle [0141]).

Jones teaches: a security interface for: comparing the identification credentials sensed from the personnel to suspected identities of the personnel as determined based at least in part on the image data ([0018], disclosing biometric signal for the user is compared to the second portion of information, for example, where the facial template stored on the ID card is compared to a captured image of the user. Facial temperate stored on ID card is identification credentials and captured image contains suspected identities); and 

determining, based at least in part on the comparison, whether personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel ([0018], disclosing based on relating the biometric signal to the second portion of information, an indication of whether the user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided. For example, the wireless device may indicate a numerical score to a LEO (e.g., 85% confidence in a match) or a Boolean warning may be generated. Generating a Boolean or indicating a numerical score is determining accuracy of identification credentials).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have a security interface for: comparing the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel as taught by Jones as an additional measure to verify identify of individuals and prevent use of stolen/borrowed identity credentials.

For claim 2, modified Purk teaches: The robotic monitoring system of claim 1, wherein the at least one sensor comprises at least one of: 
a radio-frequency identification sensor; 
a video camera ([0067], disclosing main body 110 may include one or more cameras); 
an infrared camera ([0009], disclosing sensor reading may include at least one of an infrared image. It has to have infrared camera to capture infrared image); 
an audio microphone; or
a high-resolution machine vision camera. 

For claim 4, modified Purk teaches: The robotic monitoring system of claim 1, wherein the computation and navigation subsystem comprises a heat map generator configured to generate, based at least in part on information collected within the datacenter, a heat map corresponding to at least a portion of the datacenter ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data. [0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter), the information identifying at least one of: temperature variances across the portion of the datacenter ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment.[0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility); or wireless communication signal variances across the portion of the datacenter.

For claim 5, modified Purk teaches: The robotic monitoring system of claim 1,

Purk does not teach: further comprising a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter.

Deyle teaches of RFID sensor to sense asset-tracking information ([0274], disclosing the robot can autonomously identify RFID tags within an area, beneficially enabling the robot to take inventory of objects coupled to the RFID tags, to identify missing RFID tags, to identify moved or misplaced RFID tags, and to update an inventory database based on the identified RFID tags).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to further comprise a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter as taught by Deyle to locate, track and keep inventory of objects within the data center.
For claim 6, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a transmission subsystem for transmitting the information about the datacenter to a data integration system configured to integrate sets of information about the datacenter as gathered by the robotic monitoring system ([0133], disclosing providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information. Information can be integrated with third-party information to provide additional functionality and resources to the user and/or the robot 100. The robot system architecture 1300 can facilitate proactive data collection. For example, data 502 collected using the sensor system 500 of the robot 100 can be communicated to the cloud 1320 (e.g., wireless communication, such as WiFi, radio frequency (RF), etc.) for collection, storage, and/or analysis. Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager. Wireless communication requires a transmission subsystem)

Purk does not explicitly disclose that there is another monitoring robot. Thus Purk does not teach at least one additional robotic monitoring system while moving through the datacenter.
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts). 

For claim 7, modified Purk teaches: The robotic monitoring system of claim 6, wherein the transmission subsystem is further configured to enable the data integration system (Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager) to: 

Purk does not explicitly teach: identify, in connection with the identification credentials, at least one suspicious issue that needs attention within the datacenter; and 
perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue.

Deyle teaches: identify, in connection with the identification credentials, at least one suspicious issue that needs attention within the datacenter ([0054-0055], disclosing security policy can identify: portions of a building or floor, individuals who are authorized to access those portions, permitted times of access, and requisite security credentials. [0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building). Determining that an individual is not authorized is identifying a suspicious issue); and 

perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue ([0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual).

For claim 8, modified Purk teaches: The robotic monitoring system of claim 1, wherein the payload subsystem is further configured for mounting, to the robotic monitoring system, at least one of: 

a video camera ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors. [0067], disclosing robot camera may capture video of the environment);

a still camera ([0022], disclosing sensor data includes at least one of temperature, humidity, air flow, or an image. An image is captured by a still camera); 
a temperature sensor ([0022], disclosing sensor data includes at least one of temperature, humidity, air flow, or an image); 
an audio speaker; 
or a display device ([0093], disclosing head 1160 may include a tablet dock 1162 for releasably receiving one or more computing tablets 1170, also referred to as a web pad or a tablet PC, each of which may have a touch screen. The computing tablet 1170 may execute instructions to display a graphical user interface for operating and/or interacting with the robot).

For claim 9, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a user and payload interface subsystem that includes a mechanical interface for mounting an object to the robotic monitoring system ([0017], disclosing robot also includes a mast disposed on the robot body and arranged substantially vertical with respect to the work surface, and at least one scanner payload disposed on the mast and monitoring environmental parameters about the robot. [0111], disclosing mast 600 may be attached to any portion of the body 1100, such as the base 1120, the leg 1130, the torso 1140 or the head 1160. The mast 600 may extend telescopically or as two or more sliding portions.).

For claim 10, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a user and payload interface subsystem that includes an electrical interface for providing at least one of electrical communications or electrical power to a device mounted to the robotic monitoring system ([0111], disclosing controller 200 may cause the mast 600 to move to a deployed position during a data collection mode (e.g., for obtaining sensor measurements) and a stowed position during a rapid travel mode (e.g., when moving greater than 1 m/s). [0019], disclosing scanner payload may include at least one of a temperature sensor, a humidity sensor, a visual camera, or an infrared camera. In some examples, the scanner payload(s) includes a camera capable of panning and tilting with respect to the mast. [0089], disclosing power source 105 (e.g., battery or batteries) can be carried by the robot body 1110 and in electrical communication with, and deliver power to, each of these components, as necessary. Scanner payload and mast have to receive electrical power in order to be operated by controller).

For claim 12, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a robotic arm for modifying at least one hardware component located within the datacenter ([0079], disclosing robot 100 includes a racking actuator 180 disposed on the distal end 150d of an arm 150. The racking actuator 180 may be configured to engage the circuit breaker lead screw 25 to rotate the lead screw 25 in clockwise or counterclockwise directions for racking or unracking the circuit breaker 20. [0079], disclosing robot 100 includes a racking actuator 180 disposed on the distal end 150d of an arm 150. The racking actuator 180 may be configured to engage the circuit breaker lead screw 25 to rotate the lead screw 25 in clockwise or counterclockwise directions for racking or unracking the circuit breaker 20).

For claim 14, modified Purk teaches: The robotic monitoring system of claim 1, wherein the computation and navigation subsystem is further configured to: 

obtain the identification credentials from the at least one sensor (modified Purk teaches of obtaining identification credentials through teaching of Deyle: See claim 1 for modification); and 
Purk does not teach: detect at least one security event within the datacenter based at least in part on the identification credentials further comprising a transmission subsystem for transmitting a notification about the security event to an administrator

 detect at least one security event within the datacenter based at least in part on the identification credentials ([0054-0055], disclosing security policy can identify: portions of a building or floor, individuals who are authorized to access those portions, permitted times of access, and requisite security credentials. [0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building). Determining that an individual is not authorized is detecting a security event)

further comprising a transmission subsystem for transmitting a notification about the security event to an administrator ([0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual. [0141], disclosing the robot can perform an enhanced security operation, for instance by notifying security personnel 250, by following the individual, by triggering an alarm).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to detect at least one security event within the datacenter based at least in part on the identification credentials further comprising a transmission subsystem for transmitting a notification about the security event to an administrator as taught by Deyle to prevent security violation.
For claim 15, Purk teaches: A datacenter monitoring system comprising: 
mobile data-collection robot deployed within a datacenter ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center), wherein the mobile data- collection robot include: 

a mobility subsystem for moving the mobile data-collection robot through the datacenter ([0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface i.e. a mobility subsystem); 

a payload subsystem for mounting the at least one sensor to the mobile data- collection robot ([0082], disclosing the robot 100 may include a sensor system 500 having several different types of sensors. Robot has to have a payload subsystem to mount these sensors); 

a computation and navigation subsystem for controlling the mobility subsystem ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment). The robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data, thus it records sensed information. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, thus it has a mobility subsystem for navigating through a datacenter. [0017], disclosing a supporting the robot body and configured to maneuver the robot over a work surface. Figure 6, disclosing drive system and robot controller)

a data integration system communicatively coupled to the mobile data-collection robot, wherein the data integration system is configured to integrate information as collected by the mobile data-collection robot while moving through the datacenter ([0133], disclosing providing communication between the robot 100 and the cloud 1320, information gathered by the robot 100 can be securely viewed by authorized users via a web based information portal 1330. The portal 1330 may be used for gathering and/or providing information, such as user information, facility status information, and robot status information. Information can be integrated with third-party information to provide additional functionality and resources to the user and/or the robot 100. The robot system architecture 1300 can facilitate proactive data collection. For example, data 502 collected using the sensor system 500 of the robot 100 can be communicated to the cloud 1320 (e.g., wireless communication, such as WiFi, radio frequency (RF), etc.) for collection, storage, and/or analysis. Furthermore [0055], disclosing robot 100 may collect environment scan data locally (e.g., stored in memory) for a given mission and then off load the data (e.g., wired or wireless communication) to the facility manager. Wireless communication requires a transmission subsystem)

Purk does not explicitly disclose that there are multiple robots. 
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts).

Purk does not teach: at least one sensor for sensing identification credentials from personnel wandering the datacenter
recording the identification credentials sensed from the personnel wandering the datacenter, wherein the computation and navigation subsystem comprises:
a facial recognition interface for:
obtaining image data representative of the personnel wandering the datacenter; and
determining suspected identities of the personnel wandering the datacenter based at least in part on the image data; and
a security interface for:
comparing the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel

Deyle teaches: at least one sensor for sensing identification credentials from personnel wandering the building (Abstract, disclosing mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. [0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual. Alternatively, the robot can remotely scan an RFID badge of the individual to determine the user's security credentials),

recording the identification credentials sensed from the personnel wandering the building ([0126], disclosing robot can remotely scan an RFID badge of the individual to determine the user's security credentials. The robot can determine 915 if the individual is authorized to be in the location based on the determined security credentials and based on the security restrictions associated with the location. In the event that the individual is not authorized to be in the location, the robot can perform 920 a security action)
 
a facial recognition interface for: obtaining image data representative of the personnel wandering the building ([0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images); and 

determining suspected identities of the personnel wandering the building based at least in part on the image data ([0208], disclosing robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual, or by any other suitable means). [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Performing facial recognition is determining suspected identities); and 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have at least one sensor for sensing identification credentials from personnel wandering the datacenter recording the identification credentials sensed from the personnel wandering the datacenter, wherein the computation and navigation subsystem comprises: a facial recognition interface for: obtaining image data representative of the personnel wandering the datacenter; and determining suspected identities of the personnel wandering the datacenter based at least in part on the image data; and as taught by Deyle to prevent security violation by unauthorized individuals (see Deyle [0141]).

Jones teaches: a security interface for: comparing the identification credentials sensed from the personnel to suspected identities of the personnel as determined based at least in part on the image data ([0018], disclosing biometric signal for the user is compared to the second portion of information, for example, where the facial template stored on the ID card is compared to a captured image of the user. Facial temperate stored on ID card is identification credentials and captured image contains suspected identities); and 

determining, based at least in part on the comparison, whether personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel ([0018], disclosing based on relating the biometric signal to the second portion of information, an indication of whether the user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided. For example, the wireless device may indicate a numerical score to a LEO (e.g., 85% confidence in a match) or a Boolean warning may be generated. Generating a Boolean or indicating a numerical score is determining accuracy of identification credentials).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have a security interface for: comparing the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel as taught by Jones as an additional measure to verify identify of individuals and prevent use of stolen/borrowed identity credentials.

Purk also does not teach data integration system is configured to integrate the identification credentials.

Deyle teaches integrate the identification credentials ([0180 and figure 15, disclosing a security interface for display by a central system, according to one embodiment. The interface of FIG. 15 includes a first portion 1500 displaying a local map, a second portion 1502 displaying a global map, a third portion 1504 displaying text notifications. [0187], disclosing text notifications can also identify individuals detected by robots, individuals associated with security violations. [0166], disclosing central system 210 can aggregate sensor data from one or more robots 100, infrastructure systems, or security systems. For instance, the central security system can receive locations of individuals within a building from multiple robots and security cameras, and can combine the location information to determine refined locations of each individual within the building).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to integrate the identification credentials to aggregate data from all robots to determine refined locations of all individuals within the datacenter (see Deyle 0166).

For claim 16, modified Purk teaches: The datacenter monitoring system of claim 15, wherein the at least one sensor comprises at least one of: 
a radio-frequency identification sensor; 
a video camera ([0067], disclosing main body 110 may include one or more cameras); 
an infrared camera ([0009], disclosing sensor reading may include at least one of an infrared image. It has to have infrared camera to capture infrared image); 
an audio microphone; or
a high-resolution machine vision camera; 

For claim 18, modified Purk teaches: The datacenter monitoring system of claim 15, 
Purk does not teach: further comprising a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter.

Deyle teaches of RFID sensor to sense asset-tracking information ([0274], disclosing the robot can autonomously identify RFID tags within an area, beneficially enabling the robot to take inventory of objects coupled to the RFID tags, to identify missing RFID tags, to identify moved or misplaced RFID tags, and to update an inventory database based on the identified RFID tags).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have a radio-frequency identification sensor configured to sense asset-tracking information from one or more radio-frequency identification tags mounted in the datacenter as taught by Deyle to locate, track and keep inventory of objects within the data center.

For claim 19, modified Purk teaches: The datacenter monitoring system of claim 15, 

Purk does not explicitly teach: wherein the data integration system is further configured to: 
identify, in connection with the identification credentials, at least one suspicious issue that needs attention within the datacenter; and 
perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue.

Deyle teaches: identify, in connection with the identification credentials, at least one suspicious issue that needs attention within the datacenter ([0054-0055], disclosing security policy can identify: portions of a building or floor, individuals who are authorized to access those portions, permitted times of access, and requisite security credentials. [0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building). Determining that an individual is not authorized is identifying a suspicious issue); and 

perform at least one action directed to addressing the at least one suspicious issue in response to identifying the at least one suspicious issue ([0130], disclosing if the robot determines that the identified individual is not authorized to be in a particular location (e.g., the individual is an employee of the company, but is in an off-limits area of the company's building), the robot can warn the individual, can instruct the individual to leave the area, can obstruct the individual, can lock nearby doors, can trigger an alarm, can call other robots or security personnel 250 to investigate or intercept the individual, or can perform any other suitable security operation. Likewise, the robot can perform one or more of the security actions described herein in response to being unable to identify the individual).

For claim 20, Purk teaches: A method comprising: deploying mobile data-collection robot within a datacenter ([0051], disclosing mobile robot 100 that monitors electrical equipment 10, such as switch gear 10a and/or data center equipment 10b, in a data center) such that the mobile data- collection robot: 

Purk does not explicitly disclose that there are multiple robots. 
	
However Purk teaches of cost benefits of utilizing robots to performing perform these thermal scans without requiring outside thermographers on-site and save tens of thousands of dollars for a multi-day thermal scanning. Because thermal scanning is a highly specialized skill, data center operators routinely hire outside thermographers to conduct the thermal scans.
Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to deploy multiple robots at large data center to distribute tasks to complete the task efficiently. Multiple robots require less time to complete information collection of data center compared to a single robot. Furthermore integration of additional robot(s) is duplication of part and is considered routine expedient (See MPEP 2144.04 VI B. Duplication of Parts).

Purk does not teach: collect identification credentials sensed from personnel wandering the data center via at least on sensor as the mobile data-collection robot move through the data center
obtain image data representative of the personnel wandering the datacenter; and
determining suspected identities of the personnel wandering the datacenter based at least in part on the image data; and
compare the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determine, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel: and
transmit information about the personnel wandering the datacenter to a data integration system;
analyzing the information about the personnel wandering the datacenter at the data integration system;
identifying at least one suspicious issue that needs attention within the datacenter based at least in part on the analysis of the information; and
in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue.

Deyle teaches: collect identification credentials sensed from personnel wandering the building via at least on sensor as the mobile data-collection robot move through the data center (Abstract, disclosing mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store. The robot can patrol one or more routes within a building, and can detect violations of security policies by objects, building infrastructure and security systems, or individuals. [0126], disclosing robot 100 can approach the individual, and can request security credentials for the individual. Alternatively, the robot can remotely scan an RFID badge of the individual to determine the user's security credentials),

obtain image data representative of the personnel wandering the building ([0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images); and 

determine suspected identities of the personnel wandering the building based at least in part on the image data ([0208], disclosing robot can navigate to the individual, can verify the individual's identity (for instance, by scanning an RFID badge of the individual, by performing facial or voice recognition on the individual, or by any other suitable means). [0129], disclosing robot 100 can be configured to detect and identify individuals. For instance, the robot can capture images or videos of the individuals using the cameras 722, and can perform facial recognition on the captured images or videos. Performing facial recognition is determining suspected identities); and 

transmit information about the personnel wandering the building to a data integration system ([0180 and figure 15, disclosing a security interface for display by a central system, according to one embodiment. The interface of FIG. 15 includes a first portion 1500 displaying a local map, a second portion 1502 displaying a global map, a third portion 1504 displaying text notifications. [0187], disclosing text notifications can also identify individuals detected by robots, individuals associated with security violations. [0166], disclosing central system 210 can aggregate sensor data from one or more robots 100, infrastructure systems, or security systems. For instance, the central security system can receive locations of individuals within a building from multiple robots and security cameras, and can combine the location information to determine refined locations of each individual within the building);

analyzing the information about the personnel wandering the building at the data integration system ([0007], disclosing robot can provide information to a central system of a building, for instance information identifying a location of the robot, a field of view of the robot, video captured by the robot, locations of individuals and objects detected by the robot, and the like.  [0049], disclosing central system 210 of FIG. 2 includes a communication interface 310, a user interface 312, a robot interface 314, an infrastructure interface 316, a security engine 318, a security policy storage module 340, a semantic maps storage module 342, and an inventory storage module. [0017], disclosing an operator can directly instruct robots to perform various security operations via the robot interface 314 of the central system, or can implement one or more security protocols that include the performance of security operations by robots via the security engine 318. Likewise, a robot can perform one or more security operations, for instance in response to receiving an instruction from an operator or from the central system. As information about individual is integrated with central system, it is analyzed by the security engine of central system); and

identifying at least one suspicious issue that needs attention within the building based at least in part on the analysis of the information ([0181], disclosing robot is moving along the patrol path 1520, and detects the person 1516. The displayed field of view 1514 corresponds to the field of the view of the robot, indicating the current field of view of the robot to a user of the security interface. Likewise, the location of the person 1516 displayed as a humanoid icon on the local map corresponds to the location of the person within the building as detected by the robot. Person 1518, having previously been detected by the robot but now out of the field of view of the robot, is shown on the local map at the last known location of the person. Person getting out of sight is a security violation); and

in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue ([0053], disclosing security engine can also implement one or more security policies or security operations, either independently. [0205], disclosing robot 100 can be used, for instance, by a security personnel 250 or user of the central system 210 to locate an object or individual. In such embodiments, the central system can determine a last known location of the object or individual (for instance, by querying the security interface or by accessing data logs of object and individual locations), and can provide this location to the security personnel or user. Alternatively, the last known location of the individual can be used (for instance, by robots) to scan the area within a proximity of the last known location for the individual. When the current location of the individual is determined (for instance, in response to the deployment of a robot to the last known location and the subsequent scanning of the area), the current location can be provided, for instance to the requesting entity)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk collect identification credentials sensed from personnel wandering the data center via at least on sensor as the mobile data-collection robot move through the data center obtain image data representative of the personnel wandering the datacenter; and determining suspected identities of the personnel wandering the datacenter based at least in part on the image data; and transmit information about the personnel wandering the datacenter to a data integration system; analyzing the information about the personnel wandering the datacenter at the data integration system; identifying at least one suspicious issue that needs attention within the datacenter based at least in part on the analysis of the information; and in response to identifying the at least one suspicious issue, performing at least one action directed to addressing the at least one suspicious issue as taught by Deyle to prevent security violation by unauthorized individuals (see Deyle [0141]).

Jones teaches: compare the identification credentials sensed from the personnel to suspected identities of the personnel as determined based at least in part on the image data ([0018], disclosing biometric signal for the user is compared to the second portion of information, for example, where the facial template stored on the ID card is compared to a captured image of the user. Facial temperate stored on ID card is identification credentials and captured image contains suspected identities); and 

determine, based at least in part on the comparison, whether personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel ([0018], disclosing based on relating the biometric signal to the second portion of information, an indication of whether the user presenting the identification document has biometric characteristics related biometric data to the second portion of information associated with the identification document is provided. For example, the wireless device may indicate a numerical score to a LEO (e.g., 85% confidence in a match) or a Boolean warning may be generated. Generating a Boolean or indicating a numerical score is determining accuracy of identification credentials).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have a security interface for: comparing the identification credentials sensed from the personnel wandering the datacenter to the suspected identities of the personnel as determined based at least in part on the image data; and
determining, based at least in part on the comparison, whether the personnel wandering the datacenter is accurately represented by the identification credentials sensed from the personnel as taught by Jones as an additional measure to verify identify of individuals and prevent use of stolen/borrowed identity credentials.

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336), Jones (US 20180260617) and Tandon (US Patent No. 11191181).

For claim 11, modified Purk teaches: The robotic monitoring system of claim 1, further comprising a rack dolly subsystem for moving object from one location to another location within the datacenter ([0094], disclosing robot 100b may be configured to carry payloads, such as bulky or power hungry payloads that may be inconvenient for a person doing thermal scanning. [0110], disclosing robot 100a shown in FIGS. 2-5 may support the scanner payload 560 on an arm 150 or in the head 160. [0051], disclosing robot 100, 100b may autonomously navigate about the data center, therefore it moves payload from one location another location).

Purk does not disclose the object is server rack.

Tandon teaches of robot to move server rack from one position to another (Figure 4B column 14 lines 39-57 disclosing robot 404 installs custom server 406 in unoccupied slot 412. Furthermore robot transports the custom server).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to carry server from one location to another as taught by Tandon to further automate installation process.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha (US Publication No. 20130231779 hereinafter referred to as Purk) in view of Deyle (US Publication No. 20170225336), Jones (US 20180260617) and Shankar (US Publication No. 20110145631).

For claim 3, modified Purk teaches: The robotic monitoring system of claim 1, 

Purk teaches of collecting temperature information and generating a map or temperature across the facility ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. [0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter).

However Purk does not explicitly teach: further comprising “radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter”.

Shankar teaches of radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter ([0030], disclosing placement of RFID temperature sensors on a per rack basis allows collection of information as to whether the servers in the rack are heating up or cooling down. In one embodiment, RFID tags on devices (e.g., servers 206a-d and 216a-d and storage array 226) may have temperature sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Purk to have radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter as taught by Shankar collect server location and temperature information from a single a single source.

For claim 17, modified Purk teaches: The datacenter monitoring system of claim 15, 

Purk teaches of collecting temperature information and generating a map of temperature across the facility ([0055], disclosing robot 100 navigates to locations L.sub.n to perform environmental scans, such as thermal scans, on the electrical equipment. [0021-0022], disclosing receiving sensor data from a mobile inspection robot, processing the received sensor data on a computing processor, electronically displaying a model of an environment about the robot. And model may be a three-dimensional model, a picture, video and/or a robot generated map. [0058], disclosing robot 100 can provide accurate and consistent temperature readings as well as variances across the data center facility. Additionally [0138], disclosing monitoring view 1510a may include a 3D data view 1514, which provides 3D rendering of the robot environment with overlaid data, such as temperature (e.g., a thermal image), humidity, and/or airflow in their corresponding collection locations L.sub.n. In the example shown, the 3D data view 1514 provides a color gradient illustrating temperature changes and air flow direction indicators i.e. a heat map of the datacenter).

However Purk does not explicitly teach: further comprising “radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter”.

Shankar teaches of radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter ([0030], disclosing placement of RFID temperature sensors on a per rack basis allows collection of information as to whether the servers in the rack are heating up or cooling down. In one embodiment, RFID tags on devices (e.g., servers 206a-d and 216a-d and storage array 226) may have temperature sensors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Purk to have radio-frequency identification sensor configured to sense temperature information from one or more radio-frequency identification tags mounted in the datacenter as taught by Shankar collect server location and temperature information from a single a single source.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664